[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
Defendant-appellant David Gold was convicted, after a bench trial, of attempted gross sexual imposition.  In this appeal, Gold challenges (1) the denial of his Crim.R. 29 motion for acquittal and the sufficiency of the evidence, and (2) his adjudication as a habitual sexual offender.
We have reviewed the record, and we hold that the state's evidence, when viewed in a light most favorable to the prosecution, could convince a rational trier of fact beyond a reasonable doubt that Gold committed the offense of attempted gross sexual imposition.  Therefore, we hold that the evidence was sufficient to support his conviction, and that the trial court properly overruled his Crim.R. 29 motion.  See State v. Jenks
(1991), 61 Ohio St.3d 259, 574 N.E.2d 492, paragraph two of the syllabus; see, also, State v. Bridgeman (1978), 55 Ohio St.2d 261,381 N.E.2d 184.  Therefore, we overrule Gold's first assignment of error.
Furthermore, Gold's adjudication as a habitual sexual offender was proper where (1) Gold was convicted of attempted gross sexual imposition, a sexually-oriented offense, and (2) Gold had a prior conviction for a sexually-oriented offense.  See State v. Shaddoan
(July 24, 1998), Hamilton App. No. C-970502, unreported.  We overrule Gold's second assignment of error.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
DOAN, P.J., GORMAN and WINKLER, JJ.